IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT




PATRICIA L. HAMMONS                : No. 458 EAL 2018
                                   :
                                   :
           v.                      : Petition for Allowance of Appeal from
                                   : the Order of the Superior Court
                                   :
ETHICON, INC. AND JOHNSON &        :
JOHNSON; GYNECARE; SECANT          :
MEDICAL; SECANT MEDICAL INC.;      :
PRODESCO, INC.; AND SECANT         :
MEDICAL, LLC                       :
                                   :
                                   :
PETITION OF: ETHICON, INC. AND     :
JOHNSON & JOHNSON                  :

SHARON CARLINO AND CHARLES         : No. 111 EM 2018
CARLINO                            :
                                   :
                                   :
           v.                      :
                                   :
                                   :
ETHICON, INC. AND JOHNSON &        :
JOHNSON AND GYNECARE; SECANT       :
MEDICAL; SECANT MEDICAL INC.,      :
PRODESCO, INC.; AND SECANT         :
MEDICAL LLC                        :
                                   :
                                   :
PETITION OF: ETHICON, INC. AND     :
JOHNSON & JOHNSON                  :

IN RE: PELVIC MESH LITIGATION      : No. 112 EM 2018
                                   :
                                   :
PETITION OF: ETHICON, INC.AND      :
JOHNSON & JOHNSON                  :
                                        ORDER



PER CURIAM

      AND NOW, this 10th day of April, 2019, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.            Allocatur is DENIED as to all

remaining issues. The issue as stated by Petitioner is:


      Whether the Due Process Clause of the Fourteenth Amendment to the United
      States Constitution and 42 Pa.C.S. § 5322(c) precludes Pennsylvania from
      asserting personal jurisdiction over two New Jersey companies in a case brought
      by an Indiana resident asserting claims under the Indiana Product Liability Act.


   The Petitions at 111 EM 2018 and 112 EM 2018 for Extraordinary Relief and/or

King’s Bench Jurisdiction are DENIED.




                                   [458 EAL 2018] - 2